United States Court of Appeals
                        For the First Circuit
                       ___________________
No. 15-2103
                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          FERNANDO DASILVA,

                        Defendant, Appellant.
                          _________________
            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]
                          _________________
                               Before
                  Lynch and Selya, Circuit Judges,
                   and Burroughs, District Judge.
                          _________________
     Tara I. Allen for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                          December 16, 2016




     
         Of the District of Massachusetts, sitting by designation.
             BURROUGHS, District Judge. Defendant Fernando DaSilva

pled guilty to failing to register as a sex offender in violation

of the Sex Offender Registration and Notification Act (SORNA), 18

U.S.C.   §   2250(a).   On     appeal,   he    challenges   several    of   the

conditions of supervised release that the district court imposed

in connection with his sentence, including sex offender treatment

and provisions restricting contact with minors. We hold that the

conditions are reasonable, but remand for further clarification

consistent with this opinion.

                                I. Background

             The defendant plead guilty in 2015 to violating the

registration requirements of SORNA and was sentenced to time

served, as well as five years of supervised release. He admitted

that he was convicted of possession of child pornography by a Rhode

Island state court in 2006, that he was required to register as a

sex offender as a result, and that, in early 2015, he moved from

Pawtucket,    Rhode   Island    to   Fall     River,   Massachusetts   without

updating his registration.

             The facts related to defendant's 2006 child pornography

conviction are as follows. In November 2005, the defendant's car

was pulled over by police because he was wanted on open warrants

and his driver's license was suspended. A 14-year-old girl was a

passenger in the car. The girl had been reported as missing and

was wanted on a truancy warrant. While searching the car, police

                                     - 2 -
found two photographs of the girl in which she was nude and

exposing her genital area in a sexually suggestive pose. The

defendant admitted that the photos had been in his possession for

over a week, but claimed that he was not present when they were

taken and had no knowledge of the circumstances around them. He

also said that he did not engage in any sexual conduct with the

girl, even though he had been living with her in his car and at

the homes of friends for a week. The defendant knew the girl had

a truancy warrant. He also said they used crack cocaine together.

He was 35 at the time of the arrest. In March 2006, he pled guilty

to possession of child pornography and driving with a suspended

license. He was sentenced to five years' imprisonment on the

possession charge and a one-year concurrent term on the driving

charge.

          The defendant has an extensive criminal record from 1989

through 2005, including convictions for larceny, breaking and

entering with intent to commit a felony, driving a stolen vehicle,

possessing cocaine, possessing a stolen vehicle, receiving stolen

goods, escape by an inmate, possessing a weapon, and obstructing

a police officer. After the defendant was released from prison on

the child pornography conviction, he was additionally convicted of

possessing marijuana (2010), possessing crack cocaine (2011), and

disorderly conduct (2012).



                              - 3 -
           In September 2015, the district court sentenced the

defendant to time served on the SORNA violation, followed by five

years of supervised release. The court also imposed the following

conditions of release, to which the defendant objects on appeal:

Special condition 5. The defendant shall “participate in sex

offender treatment as directed by the probation officer and, as an

adjunct to that treatment, to submit to periodic polygraph testing

at the discretion of the probation office to ensure that you are

in   compliance   with   the   requirements   of    your   supervision   and

treatment.”

Special condition 8. The defendant shall “have no contact with any

child under the age of 18, with the exception of your own children,

without the presence of an adult who is aware of your history and

who is approved in advance by the probation officer.”

Special condition 9. The defendant shall not “loiter in areas where

children congregate [including] but not limited to, schools, day

care centers, playgrounds, arcades, amusement parks, recreation

parks, and youth sporting events.”

Special condition 10. The defendant shall not “be employed in any

occupation,   business,    or   profession,    or    participate   in    any

volunteer activity where there is access to children under the age

of 18, unless authorized in advance by the probation officer.”

Special condition 11. The defendant shall “live at a residence

approved by the probation office, and not reside with anyone under

                                   - 4 -
the age of 18, [with the exception of your own children,]1 unless

approved, in advance, by the probation office.”

             The defendant's counsel raised general, somewhat pro

forma objections to the conditions at sentencing. The defendant

now   appeals,    arguing    that    the   special   conditions   were    not

reasonably    related   to   the    defendant's   conviction   (failing   to

register), his history, or the goals of sentencing. He also claims

that the conditions are overbroad and impose a greater deprivation

of liberty than is reasonably necessary.

                              II. Discussion

             “We review conditions of supervised release for abuse of

discretion.” United States v. Del Valle-Cruz, 785 F.3d 48, 58 (1st

Cir. 2015). “The court exceeds its discretion when it fails to

consider a significant factor in its decisional calculus, if it

relies on an improper factor in computing that calculus, or if it

considers all of the appropriate factors but makes a serious

mistake in weighing such factors.” Id. (quoting Colon-Cabrera v.

Esso Standard Oil Co., 723 F.3d 82, 88 (1st Cir. 2013)). To

evaluate the conditions of supervised release, we apply 18 U.S.C.

§ 3583(d) and U.S.S.G § 5D1.3(b), which together require that the

conditions “involve[] no greater deprivation of liberty than is



      1   As discussed below, the written judgment omits the “own
children” exception, but the oral decision includes the “own
children” exception.

                                     - 5 -
reasonably necessary” to achieve the goals of the sentence, 18

U.S.C. § 3583(d)(2), and that the conditions be “‘reasonably

related’ both to these goals and to the ‘nature and circumstances

of   the   offense     and   the   history   and    characteristics      of   the

defendant,’” United States v. Perazza-Mercado, 553 F.3d 65, 69

(1st Cir. 2009) (quoting 18 U.S.C. § 3583(d)(1) and § 3553(a)(1)).

The district court is required to set forth a “reasoned and case-

specific explanation” for the conditions it imposes. Id. at 75

(quoting United States v. Gilman, 478 F.3d 440, 446 (1st Cir.

2007)).

            First, the defendant argues that because his conviction

for child pornography occurred nine years prior to the SORNA

violation, and because he has not been convicted of a sex-related

offense    in    the   intervening     years,      the   district    court    had

insufficient justification to impose conditions related to the

child pornography conviction.

            In   two    recent     cases,    we    upheld   nearly    identical

conditions in similar circumstances. United States v. Pabon, 819

F.3d 26 (1st Cir.), cert. denied, 137 S. Ct. 345 (2016); United

States v. Mercado, 777 F.3d 532 (1st Cir. 2015). In Mercado, even

though the underlying sex offense “occurred some ten years prior

to   sentencing”       for   the   SORNA     violation,     “the     defendant's

persistent criminal involvement over the intervening years [made]

his earlier offense highly relevant.” 777 F.3d at 538. We also

                                     - 6 -
recognized that the SORNA violation itself is “a type of lapse

that has been credibly linked to an increased risk of recidivism.”

Id. at 539. And we explained that it was important that the

conditions imposed by the district court did not “comprise an

outright ban on the defendant’s ability to associate (or even live)

with his minor children.” Id. Instead, the conditions required

visits with his own children to be pre-approved by the probation

officer and to take place in the presence of an adult familiar

with his criminal history. Id.

           In Pabon, the sex offense conviction occurred only three

years   prior   to    the    SORNA   conviction,    but    we    explained      that

“subsequent criminal conduct, whether or not of a sexual nature,

indicates an enhanced risk of recidivism.” Pabon, 819 F.3d at 29,

31. Further, “associational conditions may be proper where the

defendant has recently committed a sex offense against a minor, or

where the intervening time between a prior sex offense and the

present conviction is marked by substantial criminal activity, or

where the defendant's conduct otherwise indicates an enhanced risk

to minors.” Id. at 31 (citations omitted). This is particularly

true when the associational conditions “do not place an outright

ban on association with minors, but only curtail association, such

as by requiring pre-approval by the probation officer or another

authority.”     Id.   at    31–32.   We   also   found    it    relevant   to    the

reasonableness of the condition that, like here, there was not an

                                      - 7 -
outright ban on the defendant’s ability to associate with his own

children. Id. at 34.

            Mercado and Pabon are consistent with prior caselaw.

See, e.g., United States v. Morales-Cruz, 712 F.3d 71, 73–75 (1st

Cir.     2013)      (upholding     sex    offender-related         conditions     of

supervised release where underlying sex offense occurred 16 years

prior,    as     defendant       had   multiple        intervening    convictions,

including acts of violence against women, and his “record shows a

pattern of failure to comply with court orders and conditions of

probation imposed for his crimes”); United States v. Sebastian,

612 F.3d 47, 49, 51 (1st Cir. 2010) (upholding sex offender-related

conditions of release on drug conviction where defendant was

convicted      of   sexual   assault     eight    years    prior     and   “multiple

convictions for drug offenses” indicated defendant had trouble

obeying court orders and thus was likely to reoffend).

            In      this   case,   although      the    defendant’s    2006    child

pornography conviction occurred 10 years ago, he has been convicted

of three more crimes in the intervening years. Further, the

defendant was incarcerated for the first five years after his 2006

conviction, which means that he has committed three crimes in the

five years that he has been free. As Mercado and the other cases

indicate, a 10-year-old sex crime conviction is not so old that it

was unreasonable for the district court to consider it. Combined

with the defendant’s extensive criminal history both before and

                                         - 8 -
after that conviction, which indicates that he has difficulty

obeying court orders and could have been considered by the district

court as highly likely to reoffend, the district court did not

abuse    its   discretion        in    imposing       the   sex      offender-related

conditions.     The       conditions    also    do    not   impose     too   great   an

infringement        on    his   associational        rights,    as    they   are   less

stringent than those approved in Mercado and Pabon, where the

conditions did not contain exceptions for the defendants’ own

children. Mercado, 777 F.3d at 535; Pabon, 819 F.3d at 29.

             The defendant relies heavily on Del Valle-Cruz, which

vacated conditions of release similar to those at issue here,

including sex offender treatment and a prohibition on interaction

with minors. 785 F.3d at 64. The present case is distinguishable

from Del Valle-Cruz in several ways, however. In Del Valle-Cruz,

the underlying sex offense occurred 15 years prior to the SORNA

violation, and although the defendant had been convicted of a few

registry violations and a domestic battery in the years immediately

after the sex offense, he had subsequently turned his life around

and had no convictions (aside from the failure to register) for

more than nine years. Id. at 52–53, 60–61 (distinguishing Mercado,

where defendant had an extensive criminal history). In contrast,

in this case, the defendant’s criminal activities are numerous and

show    no   sign    of    cessation.    Furthermore,          his   sex   offense   is

considerably more recent. Additionally, Del Valle-Cruz emphasized

                                        - 9 -
that       the    district         court    had     provided       no     explanation       or

justification whatsoever for imposing the conditions, id. at 56–

58,    unlike      here,    where     the    district       court       did   provide     some

explanation. Finally, the conditions in Del Valle-Cruz implicated

a     fundamental        constitutional           liberty     interest,        id.   at     62

(condition         prohibited        all     contact        with    minors,        including

defendant’s own son), in a way not at issue in this case, where

the district court included an exception for the defendant’s own

child and others with permission.2

                 Next,   the   defendant      argues    that       the    district      court

failed      to    provide      a    sufficient       explanation         to   support      the

conditions        it     imposed.     When    the     defendant         objected     to    the

conditions of supervised release, the district court responded:

“to all of those I say the information contained in paragraph 51

of the presentence report [is] sufficient to support the Court’s

making those orders.” Paragraph 51 explains the details of the



       2  In a Rule 28(j) letter, see Fed. R. App. P. 28(j), the
defendant additionally cites to United States v. Fey, 834 F.3d 1
(1st Cir. 2016). In that case, the defendant had been convicted of
the underlying sex offense in 1999, and since that time, his only
crimes were failure to register and violation of a probation
condition prohibiting him from residing with minors. Id. at 4.
Furthermore, the conditions prohibited him from having contact
with any children, including family members. Id. at 5. While the
court reversed the associational conditions, it nevertheless
upheld an employment condition. Id. at 6. Considering that the
defendant’s criminal history is more extensive than that in Fey,
and that his conditions contain an exception for his own child,
Fey does not command a reversal here.

                                            - 10 -
2006 child pornography conviction. In addition, when the defendant

objected to the condition that prohibits residing with children,

the   district    court   responded,    “[i]t   says   without   prior

authorization.”   3


          The defendant claims that the reference to paragraph 51

is “too tenuous a rationale” to support the imposition of the

conditions, but we have previously upheld similar explanations.

See Mercado, 777 F.3d at 535 (district court’s rationale was that

probation office had discretion to order sex offender treatment;

such treatment is “fairly standard in sex offender cases;” and

probation office could review living and employment situations to

mitigate risk); cf. Del Valle-Cruz, 785 F.3d at 62 (reversing where

“district court provided us no clue as to its reasoning” (emphasis

added)). In this instance, we can infer from the district court’s

reference to paragraph 51 that it was concerned about the serious

nature of the underlying sex offense, and that this prior offense,



      3   At the beginning of oral argument, when counsel for the
defendant was discussing the conditions, she described this
condition as “presumably allow[ing] him to have unsupervised
contact with his child.” (emphasis added). Later, counsel
represented that the condition was that he could have no contact
with children under 18 without supervision, omitting the exception
for his own child. Although there was a discrepancy between the
written and oral judgment, we assume counsel was aware of this
discrepancy and understood that the oral judgment controls. Fey,
834 F.3d at 6 n.5. Counsel may have intended only to use shorthand,
but we nevertheless remind her that the duty of candor requires a
certain amount of clarity, even if it comes at the expense of
brevity.

                               - 11 -
when combined with the defendant’s criminal history, made him more

likely to reoffend. In addition, the district court pointed out

that the probation office could make exceptions to some of the

conditions as needed.

            The defendant also argues that the terms of special

conditions 8, 10, and 11, each of which allow the probation officer

to approve specific exceptions to those conditions, are not enough

to salvage conditions that are otherwise impermissible. In its

brief, the United States responds as though the defendant was

making an unpreserved delegation claim, but the defendant conceded

at oral argument that the argument is not about delegation. Rather,

his point is that the conditions themselves hinder the parent-

child relationship, and the ability to petition the probation

office for an exception is not sufficient to justify leaving the

conditions in place. As discussed above, however, these conditions

are permissible and virtually identical to conditions in other

cases that we have upheld. See Pabon, 819 F.3d at 29; Mercado, 777

F.3d   at   535.   Furthermore,   giving   the   probation   officer   some

authority to make exceptions as warranted is generally seen as a

benefit of such orders in that it allows for flexibility and

permits personal circumstances to be dealt with as they arise. See

Pabon, 819 F.3d at 31–32 (citing Mercado, 777 F.3d at 539; United

States v. Santiago, 769 F.3d 1, 6 (1st Cir. 2014); and United

States v. Smith, 436 F.3d 307, 312 (1st Cir. 2006)). Should the

                                  - 12 -
defendant object to a decision of the probation officer, he has

the option of seeking redress with the district court pursuant to

18 U.S.C. § 3583(e)(2). See Mercado, 777 F.3d at 539.

           Additionally, the defendant claims that the limitations

on interacting with minors, loitering where children congregate,

working or volunteering with minors, and residing with children

(except his own) significantly impede his freedom to associate

with his family. At the time of his arrest, the defendant was

living as a family with his fiancée, their minor child, and his

fiancée’s child, who is the half-sibling of the defendant’s child

and whom the defendant claims to be raising as his own. The

defendant argues that the conditions fail to take into account his

relationship with his fiancée’s child, and also significantly

limit the parenting activities in which he can engage, including

taking the children to and from school and participating in events

like birthday parties and after-school activities.

           As an initial matter, we note that there is a discrepancy

between   the   written   and   oral   versions   of   condition   11.   At

sentencing, the district court announced that the defendant shall

“not reside with anyone under the age of 18, with the exception of

your own children, unless approved in advance by the probation

office.” The written condition omits the “own children” exception.

As a general rule, “where the conditions imposed orally conflict

in a material way with the conditions that ended up in the

                                 - 13 -
judgment, the oral conditions control.” United States v. Fey, 834

F.3d 1, 6 n.5 (1st Cir. 2016) (quoting United States v. Santiago,

769 F.3d 1, 10 (1st Cir. 2014). Therefore, we assume that the

district court intended to include the exception. Given the fact

that the order could benefit from further clarification, however,

we will remand to the district court with instructions to enter a

corrected judgment that reflects the exception to condition 11

that allows the defendant to reside with his own child.

          The defendant makes an argument that, because he lives

in a home with his fiancée and two children, and is raising the

fiancée’s child as his own, the soon-to-be stepchild should be

treated the same as the defendant’s biological child for purposes

of the release conditions. If that is true, it may be that the

district court intended such a result when specifying that the

defendant could associate and reside with his “own” children, but

the order is not clear on that point. Therefore, on remand, the

district court should clarify whether the fiancée’s child is

included in the exception to the general conditions.

          Finally, we note that the restrictions on interaction

with minors are not to be construed so strictly as to prohibit any

manner   of   contact   with   other    children.   “[A]ssociational

restrictions are usually read to exclude incidental encounters.”

Pabon, 819 F.3d at 35. Otherwise, such a prohibition could become

tantamount to “house arrest.” Id. In Pabon, we explained that we

                               - 14 -
would   read   a   no-contact   provision   to   cover   only   intentional

conduct. Id. Due to the defendant’s concerns, we instruct the

district court, in revising its order, to explain the limitations

of the order and to elucidate the kinds of incidental contact that

are permitted. For example, if the defendant were to drop his child

off at a birthday party, pausing only to check in with the adult

in charge and not speaking to any children, such an activity,

without more, likely should not be read to violate the conditions

of his release. Similarly, it may be that the district court did

not intend to limit contact with children other than his own in

situations where the children are in the presence of or being

supervised by other adults.

           Ultimately, the conditions, even as modified, will limit

the defendant’s ability to participate in the full range of

activities in which his children may engage. As discussed above,

however, those conditions are not inherently unreasonable, and are

not impermissible given the defendant’s 2006 child pornography

conviction, his lengthy criminal history, and his recent failure

to register as a sex offender as required by law. Furthermore,

many of the conditions allow the defendant to obtain permission

from the probation office on an as-needed basis.

                             III. Conclusion

           For     the   reasons   stated   above,   the   conditions   of

supervised release are affirmed, except that those conditions

                                   - 15 -
shall, on remand, be corrected and clarified consistent with this

opinion. When so corrected and clarified, the district court shall

enter an amended judgment and commitment order.




                             - 16 -